Hill, C. J.
1. The objections to disconnected excerpts from the charge are ■without merit, when considered with the instructions in their entirety.
2. The law of voluntary manslaughter was applicable to reasonable deductions from the evidence.
3. The written request to charge was substantially covered by the general charge.
4. It was not material error to permit a witness, after describing the location of the fatal wound on the body of the decedent, to state that the location of the wound indicated the position of the decedent when shot.
5. No error of law appears, and there was evidence to support the verdict.

Judgment affirmed.